DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 11 August 2021 which claim foreign priority to ESU202031834 filed 13 August 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14, 16-18 and 20 are objected to because of the following informalities: Each of these claims is a dependent claim, but the preamble begins with “A” rather than “The” as is customary.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of retention” in claims 10-11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means of affixation” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specification do not provide any detail related to what structure allows for the “means of affixation” to affix the storage compartment to the seat. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wisniewski (US 2021/0371112).
- Regarding Claim 1. Wisniewski discloses a seat assembly (100, fig. 1a-c) for an aircraft cabin (406, fig. 6), wherein the seat assembly (100) comprises, in a same row:
a first seat (102a), and a second seat (102c), and
a storage compartment (120/172) disposed in an adjacent manner between said first and second seats (102a/c, fig. 1c illustrates the arrangement of the storage compartment between the first and second seats).
- Regarding Claim 2. Wisniewski discloses the seat assembly as claimed in claim 1, wherein the seat assembly (100) comprises a support structure (104), the first and the second seat (102a/c) being affixed to the support structure (104), and the storage compartment (120/172) being installed upon the support structure (104).
- Regarding Claim 3. Wisniewski discloses the seat assembly as claimed in claim 2, wherein the storage compartment (120/172) is installed directly upon the support structure (104).
- Regarding Claim 4. Wisniewski discloses the seat assembly as claimed in claim 1, wherein the seat assembly (100) comprises an additional seat (102b) between the first and the second seat (102a/c), and wherein the storage compartment (120/172) is disposed upon said additional seat (102b), supported upon the same (fig. 1a-c illustrate the arrangement).
- Regarding Claim 5. Wisniewski discloses the seat assembly as claimed in claim 1, wherein there is alternated a seat and a storage compartment for any number of seats (as illustrated in fig. 1a-c).
- Regarding Claim 6. Wisniewski discloses the seat assembly as claimed in claim 1, wherein the storage compartment (120/172) comprises a dividing screen (178) in an upper part thereof (illustrated by fig. 1c).
- Regarding Claim 7. Wisniewski discloses the seat assembly as claimed in claim 1, wherein at least one of the first seat (102a) or the second seat (102c) is disposed at an extremity of the seat assembly (100, both seats are illustrated as at the extremity) and comprises a headrest (146) and a side screen (178) disposed at a height of the headrest (146).
- Regarding Claim 8. Wisniewski discloses the seat assembly as claimed in claim 1, wherein the storage compartment (120/172) comprises means of affixation to be secured in a removable manner upon the seat assembly (100, “exchangeable and alternatingly attachable to the base structure when one or the other is removed” [0029]).
- Regarding Claim 9. Wisniewski discloses the seat assembly as claimed in the claim 2, wherein said first and second seats (102a/c) are secured to bars (106/108/110) of the support structure (104).
- Regarding Claim 10. Wisniewski discloses the seat assembly as claimed in claim 1, wherein the storage compartment (120/172) comprises means of retention configured to secure at least one item of hand luggage within an interior thereof (176, “cup holder” [0037]).
- Regarding Claim 14. Wisniewski discloses the seat assembly as claimed in claim 1, wherein the storage compartment (120/172) is accessible solely from the first seat (102a) or the second seat (102c, fig. 1c illustrates the system as only accessible on each side from each respective seat).
- Regarding Claim 15. Wisniewski discloses an aircraft cabin (406) comprising a seat assembly (100) as claimed in claim 1 (see claim 1).
- Regarding Claim 16. Wisniewski discloses the aircraft cabin as claimed in claim 15, wherein the cabin (406) is of a single aisle (illustrated by fig. 6) and is provided, in an economy section thereof, with at least three seats at one side of the aisle (illustrated by fig. 6), wherein at least one group of three seats (102a/b/c) comprises the seat assembly (100). 
- Regarding Claim 18. Wisniewski discloses the aircraft cabin as claimed in claim 16, wherein in at least two continuous rows of the same column in a longitudinal direction of the cabin, at least two groups of three seats (102a/b/c) comprise the seat assemblies (100, illustrated by the rows and columns of seats in fig. 6).
- Regarding Claim 19. Wisniewski discloses an aircraft (302) comprising an aircraft cabin (406) as claimed in claim 15 (see claim 1 and claim 15, fig. 6).
- Regarding Claim 20. Wisniewski discloses the aircraft as claimed in claim 19, wherein the aircraft is of passenger transport type (fig. 6), and wherein at least part of a cargo hold is configured for transport of merchandise (inherently, a passenger aircraft as illustrated by fig. 6 includes a cargo hold which can be configured to transport merchandise).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski in view of Heidtmann et al. (US 2017/0283066).
- Regarding Claim 11. Wisniewski discloses the seat assembly as claimed in claim 10, but does not disclose wherein said means of retention comprise at least one lockable door.
However, Heidtmann discloses a similar storage compartment (60, fig. 4-5) wherein said means of retention comprise at least one lockable door (78/80, fig. 5 illustrates the doors with locks, further, the foreign version of the application DE 102016106204 discloses the doors as lockable, found on page 5 of the translation provided).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the storage compartment of Wisniewski to incorporate the lockable doors as found within Heidtmann to ensure that the contents of the storage compartment were safe from theft and secured from falling out during times of turbulent flight.
- Regarding Claim 12. Wisniewski as modified discloses the seat assembly as claimed in claim 11.  Heidtmann further discloses wherein the storage compartment (60) is compartmentalized into two spaces (78/80), wherein each space comprises a lockable door independent of the other lockable door (fig. 5 illustrates the doors as lockable and independent).
- Regarding Claim 13. Wisniewski as modified discloses the seat assembly as claimed in claim 11.  Heidtmann further discloses wherein the storage compartment (10, fig. 1) is compartmentalized into two spaces, wherein both spaces share a same lockable door (24).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski in view of Obviousness.
- Regarding Claim 17. Wisniewski discloses the aircraft cabin as claimed in claim 15, with at least three seats (102a-c) at one side of the aisle, wherein the at least one group of three seats (102a-c) comprises the seat assembly (fig. 1c).  Wisniewski does not disclose wherein the cabin is of twin aisle forming three columns of seats and is provided, in an economy section thereof.
However, the examiner contends that it is an obvious matter of design choice to place the seat assembly into a twin aisle forming three columns of seats within an economy section as there is no limitation found within Wisneiwski which limits the seat assembly and it’s uses.  One of ordinary skill in the art would find the utility of the incorporation of the Wisneiwski seat assembly into a twin aisle three column of seats layout as it provides the same benefits regardless of aircraft size.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        10 October 2022